DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent April 30, 2018, claim(s) 1-9, 13-15, 24, 30-34, 53, and 70 are pending in this application; of these claims 1 is in independent form; claims 1-9, 13-15, 24, 30-34, 53, and 70 are original; claims 10-12, 16-23, 25-29, 35-52, 54-69, and 71-164 have been cancelled.  Claims 53 and 70 have been withdrawn.

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 13-15, 24, and 30-34 in the reply filed on June 25, 2020 is acknowledged.

Response to Amendment
	The preliminary amendments filed April 30, 2018 are acknowledged and have been entered into the record.

Drawings
The drawings are objected to because:
 Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Figure 1 includes text that is not legible.  The Examiner believes that when the original color text in a PDF was converted the greyscale in the rasterized image, the writing became illegible.  The Examiner suggests correcting Figure 1 to include legible text after rasterization into a black and white image.
The Applicant may intend Figure 1 to be the combination of Figure 1A and Figure 1B.  However, during printing, Figure 1A and Figure 1B are interpreted as separate figures, causing Figure 1A to omit the legend that is only included in Figure 1B.  See for example, the cover of Applicant’s pre-grant publication US 2018/0232484 A1, which prominently shows Figure 1A while omitting the legend from Figure 1B.  The Examiner suggests including the legend in each of Figures 1A and 1B or merging Figures 1A and 1B into a single Figure referred to as “Figure 1.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The http link is located as a footnote at the bottom of page 1 of the Specification.

The use of the terms “Sun Solaris,” “Linux,” “OS/400,” “Compaq Tru64 Unix,” “SGI IRIX,” and “Siemens Reliant Unix” (on page 26 lines 13-15) which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be 

Information Disclosure Statement
	The Information Disclosure Statement(s) sent October 9, 2018 and December 8, 2020 is/are acknowledged and the references contained therein have been considered by the Examiner, with the following exception:
The Examiner could not locate a pre-grant publication specified in the Information Disclosure Statement sent October 9, 2018, specifically “US 2003/0257944 A1.”  However, a pre-grant publication having a common inventor and publication date, US 2003/0022285 A1, has been added to the Examiner’s PTO-892 form.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  the claims recite that the “...memory comprises an algorithm...”  The Examiner believes that the Applicant intends to convey that the memory comprises instructions to execute the steps of the specified algorithm.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Note that the Examiner believes that claim 15 is integrated into a practical application using a particular machine to transform a product by combining reagents.  Claim 15 is not rejected under 35 U.S.C. § 101 in this Office Action.

The rejected claims recite abstract ideas and additional elements as follows:

1. A system for use in preparing an epitope tagged biomolecule reagent (a product claims may recite a mental process; see MPEP § 2106.04(a)(2), subsection III D), the system comprising:
(this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362);
a memory for storing a dataset comprising a plurality of epitope tagged biomolecule storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93);
a processing module communicatively coupled to the memory and configured (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C) to identify one or more epitope tagged biomolecule storage identifiers from the dataset that corresponds to the components of the epitope tagged biomolecule reagent request (this is an abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”);
an output manager for providing the identified epitope tagged biomolecule storage identifiers (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

2. The system of claim 1, wherein the request for an epitope tagged biomolecule reagent comprises a biomolecule request and an epitope tag request (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

3. The system of claim 2, wherein the memory comprises a first dataset comprising a plurality of biomolecule storage identifiers for a plurality of activated biomolecules and a second dataset comprising a plurality of epitope tag storage identifiers for a plurality of activated epitope tags (this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”).

4. The system of claim 1, wherein the output manager is operatively coupled to a communication component configured to display the identified epitope tagged biomolecule storage identifiers (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

5. The system of claim 4, wherein the communication component is an electronic display (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

6. The system of claim 4, wherein the communication component is a printer (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

7. The system of claim 1, wherein the input manager is operatively coupled to a graphical user interface (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

(this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

9. The system of claim 1, wherein the input manager is configured to receive a plurality of epitope tagged biomolecule requests (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

13. The system of claim 1, wherein the memory comprises an algorithm for providing a recommendation for an alternative biomolecule when a biomolecule storage identifier that corresponds to the biomolecule request is not available (this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”).

(this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”).

24. The system of claim 1, wherein the biomolecule is a compound selected from the group consisting of a polypeptide, a nucleic acid and a polysaccharide (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

30. The system of claim 1, wherein the memory comprises 25 or more biomolecule storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

(a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

32. The system of claim 1, wherein the memory comprises 10 or more epitope tag storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

33. The system of claim 32, wherein the memory comprises 25 or more epitope tag storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

(this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13-15, 24, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0100788 A1: (“Carrino”) .

As to claim 1, Carrino teaches a system for use in preparing an epitope tagged biomolecule reagent (the intended use in the preamble has little patentable weight; nevertheless, see Carrino Para [0152]: preparing a collection of epitope-specific antibodies and labels), the system comprising:
an input manager for receiving a request for an epitope tagged biomolecule reagent (Carrino Para [0026]: providing a customer an input for identifying a matched combination of target biological molecules; Para [0152] establishes that the target biological reagents may be epitope-specific antibodies and labels);
a memory for storing a dataset comprising a plurality of epitope tagged biomolecule storage identifiers (Carrino Para [0152]: a collection for retrieval of epitope-specific antibodies and labels information);
a processing module communicatively coupled to the memory and configured to identify one or more epitope tagged biomolecule storage identifiers from the dataset that corresponds to the components of the epitope tagged biomolecule reagent request (Carrino Para [0047]: searching for identifiers of target biological items; Para [0152] establishes that the target biological identifiers may be epitope-specific antibodies and labels);
an output manager for providing the identified epitope tagged biomolecule storage identifiers (Carrino Para [0045]: outputting products from the search; Para [0152] establishes that the products may be epitope-specific antibodies and labels).

(Carrino Para [0152] establishes that the products may be epitope-specific antibodies and antibody labels, such as fluorophores).

As to claim 3, Carrino teaches the system of claim 2, wherein the memory comprises a first dataset (the Examiner interprets a first dataset to be a portion of a larger dataset) comprising a plurality of biomolecule storage identifiers for a plurality of activated biomolecules (Carrino Para [0152]: the biomolecules and epitope tags are “activated” because the epitope-specific antibodies generally have at least one linker atom that is able to covalently link to at least one linker atom of an antibody label, such as a fluorophore) and a second dataset (the Examiner interprets a second dataset to be a portion of a larger dataset) comprising a plurality of epitope tag storage identifiers for a plurality of activated epitope tags (Carrino Para [0152] establishes that the products may be epitope-specific antibodies and antibody labels, such as fluorophores).

As to claim 4, Carrino teaches the system of claim 1, wherein the output manager is operatively coupled to a communication component configured to display the identified epitope tagged biomolecule storage identifiers (Carrino Para [0045]: outputting products from the search; Para [0152] establishes that the products may be epitope-specific antibodies and labels).

(Carrino Para [0045]: outputting products from the search on a display; Para [0152] establishes that the products may be epitope-specific antibodies and labels).

As to claim 6, Carrino teaches the system of claim 4, wherein the communication component is a printer (Carrino Para [0161]: wherein the interface is an interface with a peripheral; Para [0175] provides evidence that the communication component is intended to print the text).

As to claim 7, Carrino teaches the system of claim 1, wherein the input manager is operatively coupled to a graphical user interface (Carrino Para [0045]: outputting products from the search on a display, such as the graphical user interface in Figure 21; Para [0152] establishes that the products may be epitope-specific antibodies and labels).

As to claim 8, Carrino teaches the system of claim 1, wherein the graphical user interface comprises an internet website menu interface (Carrino Para [0045]: outputting products from the search on a display, such as the graphical user interface in Figure 21 which shows an Internet website menu interface; Para [0152] establishes that the products may be epitope-specific antibodies and labels).

(Carrino Para [0026]: providing a customer an input for identifying a matched combination of target biological molecules; Para [0152] establishes that the target biological reagents may be epitope-specific antibodies and labels).

As to claim 13, Carrino teaches the system of claim 1, wherein the memory comprises an algorithm for providing a recommendation for an alternative biomolecule when a biomolecule storage identifier that corresponds to the biomolecule request is not available (Carrino Para [0340]: providing recommendations for biomolecules and alternative biomolecules and listing whether is biomolecule is in-stock or out-of-stock; Para [0152] establishes that the products may be epitope-specific antibodies or labels).

As to claim 14, Carrino teaches the system of claim 1, wherein the memory comprises an algorithm for providing a recommendation for an alternative epitope tag when an epitope tag storage identifier that corresponds to the epitope tag request is not available (Carrino Para [0340]: providing recommendations for biomolecules and alternative biomolecules and listing whether is biomolecule is in-stock or out-of-stock; Para [0152] establishes that the products may be epitope-specific antibodies or labels).

(Applicant’s Specification at page 32 lines 13-15 establishes that the reagent preparatory apparatus is not necessarily automated, but may involve input and output by a manual operator using graphical user interfaces) for preparing the epitope tagged biomolecule reagent (Carrino Para [0331]: providing custom service when preparing the reagent), wherein the reagent preparatory apparatus is operatively coupled to the output manager (Carrino Para [0331]: a product service page that is linked to the output for obtaining technical service) and is configured to:
receive the identified biomolecule storage identifier and epitope tag storage identifier (Carrino Para [0331]: receive a request for custom service pertaining to an antibody generation); and
produce an epitope tagged biomolecule reagent corresponding to the received biomolecule storage identifier and the epitope tag storage identifier (Carrino Para [0331]: providing custom service for preparing the reagent).

As to claim 24, Carrino teaches the system of claim 1, wherein the biomolecule is a compound selected from the group consisting of a polypeptide, a nucleic acid and a polysaccharide (Carrino Para [0152] establishes that the products may be epitope-specific antibodies and antibody labels, such as fluorophores).

(Carrino Para [0047]: identifiers of target biological items).

As to claim 31, Carrino teaches the system of claim 30, wherein the memory comprises 25 or more antibody storage identifiers (Carrino Para [0047]: identifiers of target biological items).

As to claim 32, Carrino teaches the system of claim 1, wherein the memory comprises 10 or more epitope tag storage identifiers (Carrino Para [0047]: identifiers of target biological items; Para [0152] establishes that the products may be epitope-specific antibodies and antibody labels, such as fluorophores).

As to claim 33, Carrino teaches the system of claim 32, wherein the memory comprises 25 or more epitope tag storage identifiers (Carrino Para [0152] establishes that the products may be epitope-specific antibodies and antibody labels, such as fluorophores).

As to claim 34, Carrino teaches the system of claim 1, wherein activated biomolecule and activated epitope tag each independently comprise a covalently coupled reactive linker (Carrino Para [0152]: epitope-specific antibodies generally have at least one linker atom that is able to covalently link to at least one linker atom of an antibody label, such as a fluorophore).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0022285 A1: the Examiner believes that Applicant intended to cite this reference on a PTO-1449.
US 2005/0240352 A1:  Procurement of biological products by searching for biological information such as epitopes (see Para [0028] for mention of epitopes as a biological attribute for searching).
US 2003/0120432 A1: Online ordering of custom biological materials, such viral epitopes
US 2012/0203567 A1: ordering particular antigens in the context of blood transfusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 13, 2021